UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             ________________

                                     No. 14-4764
                                  ________________


                              TRINITY WALL STREET

                                          v.

                             WAL-MART STORES, INC.,
                                         Appellant

                                 ________________

                     Appeal from the United States District Court
                              for the District of Delaware
                       (D.C. Civil Action No. 1-14-cv-00405)
                     District Judge: Honorable Leonard P. Stark
                                  ________________

Present:      AMBRO, VANASKIE, and SHWARTZ, Circuit Judges


                                       ORDER

Appellant Wal-Mart Stores, Inc. filed a notice of appeal on December 16, 2014 from both
the District Court’s December 8, 2014 order (1) granting Appellee Trinity Wall Street’s
motion for summary judgment with respect to Count I of the Verified Amended
Complaint and (2) entering a permanent injunction against Wal-Mart from excluding
Trinity’s Proposal from its 2015 proxy materials.

It is hereby ORDERED that:

The District Court order entered on December 8, 2014 granting Appellee’s motion for
summary judgment with respect to Count I of the Verified Amended Complaint is
reversed and the permanent injunction it entered is vacated.1


1
  Because the District Court’s entry of judgment against Trinity on Count II of the
Verified Amended Complaint is not before us, we do not address the Court’s disposition
of that Count.
Consequently, Wal-Mart may exclude Trinity’s Proposal from its 2015 proxy materials.

The Court will issue an Opinion in this matter at a later time.

The mandate will issue forthwith.

                                                  By the Court,

                                                  s/ Thomas L. Ambro, Circuit Judge
Dated: April 14,2 015
CLW/cc: Christopher M. Foulds, Esq.
         Joel E. Friedlander, Esq.
         Theodore J. Boutrous, Esq.
         Adam H. Offenhartz, Esq.
         Philip A. Rovner, Esq.
        Angela C. Whitesell, Esq.
        Aric H. Wu, Esq.
        Robert A. Long, Jr., Esq.
        Cory L. Andrews, Esq.
        Robert A. Long, Jr., Esq.
        Maureen Barden, Esq.
        Richard L. Wyatt, Esq.
        William B. Chandler, III, Esq.
        Paul J. Lockwood, Esq.
        Roland P. Bissell, Esq.
        Jeffrey W. Golan, Esq.




                                             2